 BULL INSULAR LINES, INC.63ready paid, and said he was going to replace Horton as foreman, "but if he did itwould be someone who did not join the union."Robert A. Baker testified that about noon on Sunday, April 26, 1953, FrankSimmons telephoned him, and among other things, promised him an increase in payifhe did not go to the union meeting that afternoon. Likewise, William H. Parkertestified that about noon, on April 26, Frank Simmons telephoned him and saidthat he would make it worth Parker's while if Parker did not go to the union meet-ing.Parker further testified that on the evening of the same day Simmons againtelephoned him and asked him who had attended the meeting and who had takenthe obligation.Jack C. Byerley testified that on June 3, Jim Orr, the then foreman of the com-posing room, told the witness "that anybody caught going to the union meetings wouldbe fired."Byerley further testified that on June 24 when he advised Jim Orr, that hewas going to see Mr. Wilkerson, the Board field examiner, Orr asked Byerley if heremembered what he had been told the other time. Byerley said he did and Orr re-plied, "Well, you can tell that union to get you all a job."I find that the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them by Section 7 of the Act, in violation ofSection 8 (a) (1) of the Act, by: (a) Questioning its employees in regard to theirmembership in, sympathy for, and activities on behalf of the Union; (b) promisingbenefits to its employees if they do not join the Union or engage in union activi-ties; (c) threatening employees with possible discharge and foreclosure of oppor-tunity for advancement to the position of foreman if they join the Union; (d) engag-ing in surveillance of union meetings for the purpose of discouraging membership in,sympathy for, and activities on behalf of the Union by its employees.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section II, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Publishers Printing Company, Incorporated,is, and at all times relevant hereinwas, engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.By interfering with,restraining,and coercing its employees in the exercise of therights guaranteed them in Section7 of the Act, theRespondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]BULL INSULAR LINES, INC., ET AL.andINTERNATIONAL LONGSHORE-MENI S ASSOCIATION DISTRICT COUNCIL OF THE PORTS OF PUERTO RICO(ILA), PETITIONERPUERTO Rico MARINE CORP. ET AL.andUNION DE TRABAJADORES DEABORDO Y MUELLE DE PONCE INDEPENDENTE, PETITIONEREASTERN SUGAR ASSOCIATES (A TRUST), PETITIONERandLOCAL UNIONNo. 1745, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION (ILA)PUERTO Rico DRY DOCK AND MARINE TERMINAL, INC.andCONFEDERA-CION GENERAL DE TRABAJADORES DE PUERTO Rico (AUTENTICA), PE-TITIONER110 NLRB No. 12. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDBULL INSULAR LINE, INC., ET AL.andUNION DE EMPLEADOS DE MUELLESDE PUERTO Rico, PETITIONERBULL INSULAR LINE,INC., PETITIONERandINTERNATIONAL LONGSHORE-MEN'S ASSOCIATION DISTRICT COUNCIL OF PORTS OF P. R.MENDEZ& CIA., INC.andUNION DE EMPLEADOS DE MUELLES DE PUERTORICO, PETITIONERPUERTO RICO STEAMSHIP ASSOCIATION, ET AL.andUNION DE TRABA-JADORES DE MUELLES Y RAMAS ANEXAS DE PUERTO RICO (UTM)AFL, PETITIONERPUERTO Rico STEAMSHIP ASSOCIATION, PETITIONERandINTERNATIONALLONGSHOREMEN'S ASSOCIATIONPUERTO RICO STEAMSHIP ASSOCIATION, PETITIONERandINTERNATIONALLONGSHOREMEN'S ASSOCIATION.Cases Nos.24-RC-197,24-RC-248,24-RM-8, .4-RC-225, 24-RC-359, 24-RM-1., 24-RC-246, 24-RC-663, 24-RM-21, and 24-RM-22. September 27,1954Second Supplemental Decision,Order, and Certification ofRepresentativesOn May 18, 1954, the Board issued a Supplemental Decision, Direc-tion, and Certification in the above-entitled cases.In that Decision(108 NLRB 900), the Board deferred certification for voting group 3(Cases Nos. 24-RC-359 and 24-RM-12) pending the count of chal-lenged ballots in accordance with the recommendation of the RegionalDirector.Thereafter, pursuant to the Board's direction to the Re-gional Director to open and count certain challenged ballots, the Re-gional Director prepared and served upon the parties a supplementaltally of ballots in which it appeared that the Union de Empleados deMuelles de Puerto Rico, (UDEM), had received a majority of thevalid votes cast in the election for this voting group.Subsequentthereto, the UDEM filed a motion with the Board in which it statedthat it had become affiliated with the American Federation of Laborand requested that it be certified as "Union de Empleados de Muellesde Puerto Rico (A. F. of L.), Local 24927."The Association, herecalled the Employer, has been apprised of the motion and the reliefdemanded therein, and has stated that it has no objection thereto.The Board has considered the motion of the UDEM and upon thebasis of the entire record, including the statement of the Employer,and we shall grant the UDEM the relief sought.'The Board amended the Decision and Direction of Elections issuedJanuary 5, 1954, by changing the name of the UDEM to read : Unionde Empleados de Muelles de Puerto Rico (A. F. of L.), Local 24927.1SeeNational Tube Company,78NLRB 110See alsoDixie Dairies Division of theBorden Company,104 NLRB 1031. THE LIBERAL MARKET, INC.65[The Board certified the Union de Empleados de Muelles de Puerto.Rico (A. F. of L.), Local 24927, as the designated collective-bar-gaining representative of the employees of employer members of thePuerto Rico Steamship Association of San Juan, in the unit ofcheckers and related classifications found appropriate above in CasesNos. 24-RC-359 and 24-RM-21.]MEMBER MURDOCK took no part in the consideration of the aboveSecond Supplemental Decision, Order, and Certification of Repre-sentatives.THE LIBERAL MARKET, INC.andRETAIL CLERKS UNION 1552,RETAIL,CLERKS INTERNATIONAL ASSOCIATION,AFL,PETITIONER.CaseNo. 9-RC-2289.September27,1954Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with.this case to a three-member panel [Chairman Farmer and Members,Rodgers and Beeson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bergaining within the mean-ing of Section 9 (b) of the Act: 21 The motion of the Employer to dismiss on the grounds of contract bar is denied becausethe petition herein was filed timely before the automatic renewal date of the contract.Central Ruflna,108 NLRB 307.We find no merit in the contention of the Employer that the petition was defectivebecause the Employer had no opportunity to reply to the request for recognition whichwas received after the petition was filed. SeeAmerican Tobacco Company, Incorporated,108 NLRB 1211.2 The parties agree as to the unit except as to the approximately 224 part-time employeeswhom the Petitioner would include and the Employer and Intervenor would exclude. Thepart-time employees classified as "fill-ins" and "box boys" average approximately 10 to 12or 15 hours of work within a week. On Friday afternoon and Saturday, the "fill-ins" gen-.110 NLRB No. 131.338207-55-vol. 110-6